On Rehearing.
PER CURIAM.
On original submission this cause was reversed and remanded on the stated ground that the verdict of the jury was contrary to the great weight of the evidence, and that the court erred in overruling the defendant’s motion for a new trial. Mr. Justice Brown concurred specially, in which concurrence he expressed the opinion that the defendant was also- due the general charge. On rehearing the majority of the Court, consisting of Justices FOSTER, LIVINGSTON, LAWSON and STAKELY, have reached the conclusion that our former opinion was erroneous. On rehearing Mr. Justice BROWN has extended his opinion, in which extension Mr. Justice SIMPSON concurs, and has expressed the' view that the cause should be reversed on the additional ground that the trial court erred in its oral charge to the jury, as is set forth in the extended opinion.
However, the majority of the Court is of the opinion that the oral charge is not subject to the criticism directed against it and when the oral charge is considered as a whole, it correctly states the law of the case. Our conclusion is that the record is free of error and that the cause should be affirmed.
It therefore follows that the rehearing is granted, the judgment of reversal is set aside, and ' the judgment of the circuit court is affirmed.
Rehearing granted: judgment affirmed.
FOSTER, LIVINGSTON, LAWSON and STAKELY, JJ., concur.
BROWN and SIMPSON, JJ., dissent.